Title: From Thomas Jefferson to Samuel Smith, 20 October 1806
From: Jefferson, Thomas
To: Smith, Samuel


                        
                            Dear Sir
                            
                            Washington Oct. 20. 06
                        
                        Your favor on the subject of the brig Lucy has been recieved. I regretted extremely the trouble which my
                            letter of the 15th. had proposed to you in a moment when your afflicted state was not known here. the knolege of your
                            unfortunate loss came here in the evening after my letter had been put into the post office. I was instantly sensible how
                            ill-timed it had been. the philosophy which would pretend to extinguish the feelings of a man, is as false as it is vain.
                            to grieve over the loss of a dear connection, is the law of nature; and she has not left her laws under human controul. I
                            have had experience enough in this school of affliction to know that time & silence are it’s best medecines, &
                            occupation as soon as the state of the mind can bear it.   mr Buchanan was so kind as to attend to the enquiry proposed in
                            my letter, & to give me immediate information of the result; & my hope is that the package sent to my friend has not
                            miscarried altogether. accept my assurances of the sincere interest I have felt in your loss & my friendly
                            salutations & best wishes for your happiness.
                        
                            [Th: Jefferson]
                        
                    